IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID A. TURNER, Former              NOT FINAL UNTIL TIME EXPIRES TO
Husband,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2031
v.

DEBORAH R. TURNER, Former
Wife,

     Appellee.
_____________________________/

Opinion filed April 14, 2015.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

James L. Chase of James L. Chase & Associates, PLC, Pensacola, for Appellant.

E. Jane Brehany, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.